Memorandum. The appellant’s right of confrontation was repeatedly violated by the use of his codefendant’s ineffectually redacted confession (Bruton v. United States, 391 U. S. 123); and upon this record it could not be found that, the victim’s testimony as to identification under somewhat difficult circumstances— this being the only other evidence linking appellant to the crime —“was só overwhelming that the Bruton error.must be characterized as harmless ” (People v. Baker, 26 N Y 2d 169,174) and that there was no “ reasonable possibility that the evidence complained bf might have contributed to the conviction ” (Fahy v. Connecticut, 375 U. S. 85, 86-87).
The order of the Appellate Division should be reversed, the judgment of conviction vacated and a new trial ordered.